


Exhibit 10.8.4

 

AMENDMENT NUMBER 5
TO
THE MACERICH COMPANY
EXECUTIVE OFFICER SALARY DEFERRAL PLAN

 

WHEREAS, The Macerich Company (the “Company”) has established The Macerich
Company Executive Officer Salary Deferral Plan (the “Plan”) to provide
supplemental retirement income benefits through prior salary deferrals for
certain of its executive officers; and

 

WHEREAS, it is appropriate and desirable to amend the Plan to permit Dana
Anderson to make a new distribution election during 2008 pursuant to transition
relief provided in Treasury Regulations and Internal Revenue Service guidance
under Section 409A of the Internal Revenue Code of 1986, as amended; and

 

WHEREAS, Section 8.4 of the Plan provides for the amendment of the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as set forth below, effective
January 1, 2008, or such other date or dates as may be specified below.

 

ARTICLE III
DEFERRAL ELECTIONS

 

Section 3.1 of the Plan is amended by adding a new subsection (g) to the end
thereof to read as follows:

 

(g)           2008 Transition Relief Distribution Election by Anderson. 
Notwithstanding the provisions of Section 3.1(c) hereof, Dana Anderson may
designate a new date or dates for the distribution of benefits to him under the
Plan by filing a new election with the Committee on or after January 1, 2008 and
on or before December 31, 2008.  Any such new election shall apply only to
amounts that would not otherwise be payable in 2008 and shall not cause any
amount to be paid in 2008 that would not otherwise be payable in 2008.  Any such
new election shall be irrevocable.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment this 24th day of November, 2008.

 

 

THE MACERICH COMPANY

 

 

 

By

/s/ Richard A. Bayer

 

 

Richard A. Bayer

 

 

Senior Executive Vice President, Chief

 

 

Legal Officer & Secretary

 

--------------------------------------------------------------------------------
